 In the Matter Of WORTHY PAPER COMPANY ASSOCIATION)" EMPLOYERandINTERNATIONAL UNION OF OPERATING ENGINEERS LOCAL 602,AFL, PETITIONERCase No. 1-RC-43.-Decided October 08, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner, and International Brotherhood of Paper Makers,AFL, herein called the Intervenor, are labor organizations claimingto represent employees of the Employer.3.The question concerning representation :On July 1, 1947, the Employer and the Intervenor executed a col-lective bargaining agreement including in its coverage the employeeshere sought to be represented by the Petitioner and containing thefollowing termination provisions :This agreement shall remain in effect up to and including July1, 1948, and from year to year thereafter; subject to terminationby either party by written notice at least sixty (60) days imme-diately prior to July 1 in any year, and sent by registered mail.Either party desiring changes or amendments to this Agree-ment at the expiration of the same shall give the other party atleast sixty (60) days' notice in writing by registered mailimme-IAs corrected at the hearing.Chairman Herzog and Members Reynolds and Murdock.80 N. L. It. B.. No. 7.19817319-49-vol. 80-3 20DECISIONSOF NATIONALLABOR RELATIONS BOARDdiately prior to July 1 in any yearthat a change is desired; other-wise, the Agreement remains in force and effect without change.In the event that notification of such desired change is so filed,the Agreement nevertheless continues in full force and effect in allits terms, during negotiations.(Emphasis supplied.)On April 28, 1948, the Intervenor formally notified the Employer,in part, as follows :In accordance with the provisions of our agreement and therequirements of the Labor Management Relations Act of 1947, weare hereby notifying you of our desire to modify theagreementby changing rates and such other conditions and matters as maybe finally agreed to.On April 30, 1948, the Employer replied, expressing willingness tonegotiate.Thereafter, the Employer and the Intervenor commencednegotiations, which, at the date of hearing, June 30, 1948, were still inprogress.On May 8, 1948, the Petitioner, by letter, advised the Employer ofits representation claim, and on May 12, 1948, placed on file the peti-tion herein.The Employer and Intervenor contend that, in the absence of ap-propriate termination notice by either of them, their contract auto-matically renewed itself and thus constitutes a bar to the petition filedafter operative date for automatic renewal.They argue that the In-tervenor's April 28 notice of desire to modify the contract and theconsequent negotiations between them were within the express modifi-cations provision of the contract and, therefore, did not affect the con-tract's automatic renewal.We find no merit in these contentions.The contract provides for notice by either party of desire to changeor amend the agreement at least 60 daysimmediately prior to July 1,the annual terminal date of the contract.This notice provision coin-cides with the termination notice required by the contract for eitherparty to forestall its automatic renewal.Whether the notice specifieda desire to change or a desire to terminate, in either case we construesuch notice filed, as here, immediately prior to the automatic renewaldate of the contract, as intended to prevent the agreement from auto-matically becoming effective for another year.2This construction is further supported by the fact that elsewherein the contract separate provision is made permitting either party to"open the wage scale for reconsideration, by giving fifteen days2 SeeMatter of Duquesne Light Company,71N. L.R. B. 336;Matter of E. I.DuPont deNemours & Company, Inc., 73 N.L. R. B. 439;Matter of Indianapolis Power & Light Co.,76 N. L.R. B. 136. WORTHYPAPERCOMPANY ASSOCIATION21notice in writing to the other party."Under these circumstances, thecontract provision that if notice of desire to modify is given, the con-tract shall continue in full force and effect during negotiations, canonly be taken to mean that the old contract shall remain in effect untilnegotiations are completed for a new contract, at which time the lattershall supersede.Thus construed, the contract between the Employerand the Intervenor during the period of their negotiations constitutedat best, a contract of indefinite duration and, as such, cannot operateto preclude this proceeding."Accordingly, we find that no bar existsto a present determination of representatives.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a separate unit of all engineers and firemenin the Employer's power plant,4 excluding supervisors.The Inter-venor and the Employer oppose the severance of this group from theestablished plant-wide bargaining unit.The Intervenor has bargainedfor the latter unit since November 1945, when, pursuant to the resultsof a consent election, it was designated by the Board as the collectivebargaining agent for these employees.The Employer is engaged at its plant at Springfield, Illinois, in themanufacture of writing papers, cover papers, text papers, drawingpapers, and specialty papers.The power unit, which produces steam,adjoins the main building and is separated therefrom by a brick wallcontaining doors leading to the plant proper. In the manufacture ofpaper, the Employer utilizes the steam produced by the power unit toa substantial extent in various processing steps.The employees inthis power unit maintain the fires, clean the boilers, haul coal, disposeof ashes, and generally produce the steam for production purposesand for heating the premises. In addition, these employees,5 whenworking nights and on Saturdays and Sundays, make the rounds e ofthe plant each hour checking for fires and trespassers.When per-forming these additional duties, they are neither armed nor deputized,and have no authority to make arrests. There is little contact betweenthe production employees and the power plant employees during work-ing hours and substantially no interchange between these groups.$Matter of Duquesne Light Co., ibid.For the reasons stated herein,the Intervenor'smotion to dismiss on the ground of contract bar is hereby denied.4 There were three firemen and one engineer employed at the time of the hearing.5 All these employees rotate shifts every 7 days so that each perfotms the limited watch-man duties described.6 It takes approximately 10 to 15 minutes to make the rounds of the plant and punch thetime clocks located at various stations therein. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer and the Intervenor contend that as steamis an essen-tial element in the Employer's paper manufacturing operations, theemployees in question, producing the steam, are intimately related tothe production process and should therefore not be severed from theexisting plant-wide unit.It appears that the functions of the employees in the Employer'spower plant are essentially the same as those generally performed bypowerhouse employees engaged in the production of steam in otherindustrial plants.While a substantial portion of the steam producedby the power plant is utilized directly in the manufacturing process,this product of the power plant is in nowise related or equivalent tothe end-product of the Employer's operations. Thisis, inour opinion,an important factor which distinguishes the present case from theLynn Gasdecision,' relied upon by the Intervenor.That case isfurther distinguishable because it involves a public utility plant, as towhich the Board favors the establishment of an industrial and ulti-mately a system-wide unit.8Nor can the power plant employees inthe present case, because of some evidence of integration of their opera-tions in the production scheme, be considered an inseparable part ofthe over-all production unit.9We find no merit in the Intervenor's further contention that theseemployees may not be established as a separate unit because theyspend part of their time performing unskilled and unspecialized func-tions, such as making rounds as watchmen, hauling coal, and remov-ing ashes. It is sufficient that the major proportion of their workingtime is devoted to powerhouse duties.1°As powerhouse employeesthey may, in accordance with established precedent, appropriately berepresented in a separate bargaining unit.',,Accordingly, we find that all firemen and engineers employed bythe Employer at its North Agawam, Massachusetts, plant, excludingall other employees, and supervisors, may constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.However, we shall make no final unit determination at this time,but shall be guided in part by the desires of these employees as ex-7Matter of Lynn Gas & ElectricCo.,78 N.L. R. B. 3.s Ibid.Cf.Matter of FordMotorCompany(MaywoodPlant),78 N. L.R. B. 887;see alsoMatter of HunterPacking Company,79N. L. R. B. 197.70 Conversely, we find thatthese employees,spending only a minor part of their time aswatchmen,are not guardswithin themeaning of Section 9 (b) (3) ofthe Act.Cf.Matterof RadioCorporation of America(R. C. A. VictorDivision),76 N. L.R. B. 826.'Matter of Kimberly-Clark Corporation,78 N. L.R. B. 102 ;Matter of The Kendall Com-pany,77 N. L.R. B. 385;Matter of Smith Paper,Incorporated,76 N. L.R. B. 1222;Mat-ter of AmericanSugar Refining Company,76 N. L.It.B. 1009;Matter of E.W. BlissCom-pany,76 N. L.R. B. 475. WORTHY PAPER COMPANY ASSOCIATION23pressed in the election hereinafter directed. If a majority vote forthe Petitioner, they will be taken to have indicated their desire toconstitute a separate appropriate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees described in paragraph numbered 4, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented, for purposes of collective bar-gaining, by International Union of Operating Engineers, Local 602,AFL, or by International Brotherhood of Paper Makers, AFL, or byneither.72Any participant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director,have its name removed from the ballot.